Case: 14-30305      Document: 00512914535         Page: 1    Date Filed: 01/26/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals

                                    No. 14-30305
                                                                                      Fifth Circuit

                                                                                    FILED
                                  Summary Calendar                           January 26, 2015
                                                                               Lyle W. Cayce
BRANDON SCOTT LAVERGNE,                                                             Clerk


                                                 Plaintiff-Appellant

v.

HERMAN CLAUSE,

                                                 Defendant-Appellee


                  Appeals from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:13-CV-2147


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Brandon Scott Lavergne, Louisiana prisoner # 424229, pleaded guilty to
two counts of first degree murder for the murders of Michaela Shunick and
Lisa Pate. Thereafter, Lavergne filed a civil rights complaint against Fifteenth
Judicial District Judge Herman Clause.              The district court dismissed the
complaint as barred by Heck v. Humphrey, 512 U.S. 477 (1994), and,
alternatively, for failure to state a claim because Judge Clause was entitled to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30305     Document: 00512914535      Page: 2   Date Filed: 01/26/2015


                                 No. 14-30305

absolute immunity.      Additionally, the district court dismissed Lavergne’s
claims he asserted under Louisiana state law without prejudice.
      This court reviews a dismissal for failure to state a claim under 28 U.S.C.
§ 1915(e)(2)(B)(ii) de novo, applying the same standard that is used to review
a dismissal under Federal Rule of Civil Procedure 12(b)(6). Black v. Warren,
134 F.3d 732, 733–34 (5th Cir. 1998) (per curiam). Questions of whether a
defendant is entitled to immunity are likewise reviewed de novo. Hale v. King,
642 F.3d 492, 497 (5th Cir. 2011) (per curiam).
      On appeal, Lavergne contends that the district court erred in dismissing
his complaint before allowing him the opportunity to amend his complaint.
However, Lavergne has not challenged the district court’s determination that
Judge Clause is entitled to absolute immunity, or that it should not exercise
supplemental jurisdiction over his state law claims. Although pro se briefs are
liberally construed, even pro se litigants must brief arguments in order to
preserve them.       Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).
Additionally, Lavergne has failed to identify material facts he would have
included in an amended complaint that would have cured the deficiencies in
his complaint. See Brewster v. Dretke, 587 F.3d 764, 768 (5th Cir. 2009) (per
curiam); Jones v. Greninger, 188 F.3d 322, 326–27 (5th Cir. 1999) (per curiam).
Lavergne has therefore failed to show that the district court abused its
discretion in denying Lavergne’s motions to amend his complaint. Leal v.
McHugh, 731 F.3d 405, 417 (5th Cir. 2013); United States v. Gonzalez, 592 F.3d
675, 681 (5th Cir. 2009) (per curiam).
      Further, contrary to Lavergne’s assertions, Heck applies to his claims for
declaratory and injunctive relief as well as damages under § 1983. See Clarke
v. Stalder, 154 F.3d 186, 190–91 (5th Cir. 1998) (en banc). It was also not an
error to dismiss the Heck-barred claims with prejudice. See Johnson v.



                                         2
    Case: 14-30305    Document: 00512914535    Page: 3   Date Filed: 01/26/2015


                                No. 14-30305

McElveen, 101 F.3d 423, 424 (5th Cir. 1996) (per curiam). In this same vein,
the district court did not abuse its discretion in denying Lavergne’s motion to
appoint counsel. Ulmer v. Chancellor, 691 F.2d 209, 212–13 (5th Cir. 1982).
Finally, to the extent Lavergne raises new claims on appeal, we do not address
them. See Williams v. Ballard, 466 F.3d 330, 335 (5th Cir. 2006) (per curiam).
      Lavergne’s motion to appoint counsel is DENIED, and the district court’s
judgment is AFFIRMED.




                                      3